Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is made and entered into as of the 21st day of September, 2014
(the “Effective Date”) by and among Viasystems Group, Inc. (“Viasystems”),
Viasystems, Inc. (“Inc.”) and Viasystems Technologies Corp. LLC (“LLC” and,
together with Viasystems, Inc. and the other subsidiaries listed on the
signature page hereto, “Employer”), and David M. Sindelar (“Employee”).

WITNESSETH:

WHEREAS, Employee is an executive of Employer who is expected to make major
contributions to the profitability, growth and financial strength of Employer;

WHEREAS, Employer recognizes that the possibility of a Change in Control (as
defined below) exists;

WHEREAS, Employer desires to assure itself of both present and future continuity
of management and desires to establish certain minimum severance benefits for
certain of its executives, including Employee, applicable in the event of a
Change in Control;

WHEREAS, Employer wishes to ensure that its executives are not distracted from
discharging their duties in respect of a proposed or actual transaction
involving a Change in Control;

WHEREAS, Employer desires to provide additional inducement for Employee to
remain in the employ of Employer; and

WHEREAS, Employer and Employee entered into an Employment Agreement as of
January 1, 1997, which was amended and restated on each of February 16,
2000, January 31, 2003, and October 13, 2003, and desire to further amend and
restate the terms of such Agreement as set forth herein.

NOW, THEREFORE, Employee and Employer, in consideration of the agreements,
covenants and conditions herein contained, hereby agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

“Cause” shall mean fraud, dishonesty, or the unauthorized use of any of
Employer’s trade secrets or Confidential Information.

“Change in Control” shall mean the occurrence of one of the following events
after the Effective Date:

 

  (a) any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended from time to time, or any successor thereto), directly or
indirectly, of securities of Viasystems representing 50% or more of the combined
voting power of the Viasystems’s then outstanding securities;



--------------------------------------------------------------------------------

  (b) the individuals who constitute the Board of Directors of Viasystems as of
the Effective Date cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board of Directors of Viasystems; provided
that, any person who becomes a director of Viasystems subsequent to the
Effective Date shall be considered a director of Viasystems as of the Effective
Date if such person’s election or nomination for election was approved by a vote
of at least two-thirds (2/3) of the directors then in office; but provided
further that, any such person whose initial assumption of office on the Board of
Directors of Viasystems is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors of
Viasystems or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) other than the Board of Directors of
Viasystems, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered a
director of Viasystems as of the Effective Date;

 

  (c) the consummation of any merger, reorganization, consolidation or sale or
other disposition of substantially all the assets of Viasystems, unless,
following such transaction, all or substantially all of the individuals and
entities who were the beneficial owners of outstanding voting securities of
Viasystems immediately prior to such Business transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
transaction (including, without limitation, a company which, as a result of such
transaction, owns Viasystems or all or substantially all of the Viasystems’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such transaction, of
the outstanding voting securities of Viasystems;

 

  (d) the stockholders of Viasystems approve any plan or proposal for the
complete liquidation or dissolution of Viasystems;

 

  (e) the stockholders of Viasystems approve the sale or other disposition of
all or substantially all of the assets of Viasystems and such transaction is
consummated; or

 

  (f) the stockholders of Viasystems approve a going private transaction which
will result in the securities of Viasystems no longer being publicly traded and
such transaction is consummated.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company Customers” shall mean any person, entity, or institution, including the
employees, agents, or representatives who controlled, directed, or influenced
the purchasing decisions of any such person, entity, or institution, to whom or
to which Employee sold, negotiated the sales, supported, marketed, or promoted
products or services on behalf of Employer during the last one (1) year in which
Employee was employed by Employer or about which Employee had access to
Confidential Information.

 

- 2 -



--------------------------------------------------------------------------------

“Competing Business” shall mean any business whose efforts are in competition
with the efforts of the Employer or any of its affiliates with respect to the
fabrication of printed circuit boards.

“Good Reason” shall mean the initial occurrence, without the Employee’s consent,
of one or more of the following events:

 

  (a) a material diminution in his salary;

 

  (b) a material diminution in his authority, duties or responsibilities;

 

  (c) a material change in the geographic location at which he must perform
services;

 

  (d) a material reduction in his bonus opportunity; and

 

  (e) any other action or inaction that constitutes a material breach by the
Employer of this Agreement or any other employment agreement under which the
Employee provides services;

provided, however, that “Good Reason” shall not be deemed to exist unless:

 

  (a) the Employee has provided notice to the Employer of the existence of one
or more of the conditions listed in (a) through (e) above within 90 days after
the initial occurrence of such condition or conditions; and

 

  (b) such condition or conditions have not been cured by the Employer within 30
days after receipt of such notice.

“Protection Period” shall mean the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) Employee’s death.

“Total Disability” shall be deemed to have occurred if Employee shall have been
unable to perform the Employee’s duties of Employment due to mental or physical
incapacity for a period of six (6) consecutive months or for any one hundred
(100) working days out of a twelve (12) consecutive month period.

2. Basic Employment Provisions.

(a) Employment and Term. Employer hereby agrees to employ Employee (hereinafter
referred to as the “Employment”) as the Chief Executive Officer of Viasystems
(the “Position”), and Employee agrees to be employed by Employer in such
Position (the “Employment Period”), unless terminated pursuant to Sections 4 or
5.

(b) Duties. Employee in the Position shall be subject to the direction and
supervision of the Chairman of the Board of Directors of Viasystems (the
“Chairman”) and shall have those duties and responsibilities which are assigned
to Employee during the Employment Period by the Chairman consistent with the
Position, provided that the Chairman shall not assign any greater duties or
responsibilities to the Employee than are necessary to the Employee’s faithful
and adequate supervision of the overall management of Viasystems and its
subsidiaries, both direct and indirect. Subject to the Employee’s faithful and
adequate supervision of the overall management of Viasystems, the Employee shall
be free to participate in other endeavors. Employee agrees to perform faithfully
the duties assigned to Employee to the best of Employee’s ability.

 

- 3 -



--------------------------------------------------------------------------------

3. Compensation.

(a) Salary. Employer shall pay to Employee during the Employment Period a salary
as basic compensation for the services to be rendered by Employee hereunder. The
initial amount of such salary shall be Nine Hundred Twenty Thousand Dollars
($920,000) per annum. Such salary shall be reviewed by the Chairman and may be
increased in the Chairman’s sole discretion but may not be reduced. Such salary
shall accrue and be payable in accordance with the payroll practices of Employer
in effect from time to time.

(b) Bonus. During the Employment Period, Employee shall be eligible to receive
an annual bonus (payable by the Employer) in an amount in accordance with the
Senior Executive Incentive Compensation Plan or any successor plan (the “Annual
Bonus Plan”).

(c) Benefits. During the Employment Period, Employee shall be entitled to such
other benefits as are customarily accorded the executives of Employer, including
without limitation, group life, hospitalization and other insurance and
vacations.

(d) Medical Benefits. During the lifetime of Employee and/or Employee’s spouse,
whether or not the Employment Period or this Agreement has terminated for any
reason, Employer shall provide health coverage to Employee and/or Employee’s
spouse at least equal to the health coverage granted to Employee on the date
hereof at no cost to Employee and/or Employee’s spouse. Provided, however, that
no medical benefits shall be provided pursuant to this Section 3(d) during any
period in which Employee is eligible to receive medical benefits from any person
or entity (other than Employer or its affiliates) engaged in a Competing
Business and situated within the United States of America. Provided further,
however, that no medical benefits shall be provided pursuant to this
Section 3(d) if Employee is employed for a period of 10 or more years after
termination of this Agreement as an Executive Vice President or in a more senior
position with any person or entity (other than Employer, or its affiliates)
engaged in a Competing Business and situated within the United States of
America. Employee will be required to pay the full cost of the health coverage
in the applicable heath care plans on an after-tax basis. On the first day of
the month following each calendar quarter (i.e. April 1, July 1, October 1, and
January 1) for which the Employee and/or Employee’s spouse receives health
coverage, Employer shall make a payment to Employee and/or Employee’s spouse
equal to the sum of: (i) the amount paid by the Employee and/or Employee’s
spouse for such continuation coverage in the prior calendar quarter and (ii) an
amount sufficient to cover the effect of federal, state and local income taxes
that may apply on the payments described in the immediately preceding clause
(i), taking into account the highest marginal tax rate in effect at the time of
such payment.

(e) Directors and Officers Insurance. Employer will use its best efforts to
obtain and to maintain a policy of insurance on directors and officers of
Employer in amounts to be determined by Employer, in its reasonable judgment
based upon companies similarly situated.

 

- 4 -



--------------------------------------------------------------------------------

4. Termination During Protection Period Following a Change in Control.

(a) Termination Without Cause. In the event of the occurrence of a Change in
Control, if the Employment of Employee under this Agreement is terminated by
Employer without Cause during the Protection Period, the Employee shall be
entitled to receive from the Employer: (i) Employee’s salary hereunder (based on
the greatest of (1) the Employee’s base salary in effect on the Effective Date,
(2) the Employee’s base salary in effect immediately prior to the date of the
Change in Control, and (3) the Employee’s base salary in effect at the time of
termination) for a period of 18 months following the Employee’s termination of
Employment (the “Change in Control Salary Severance”), such amount to be paid in
accordance with the payroll practices of Employer, (ii) an amount equal to 100%
of the Change in Control Salary Severance (the “Bonus Change in Control
Severance”), such amount to be paid over an 18-month period following the
Employee’s termination of Employment in accordance with the payroll practices of
Employer, (iii) an amount equal to the sum of (A) the Change in Control Salary
Severance and (B) the Bonus Change in Control Severance, less (C) $1,189,150,
such amount to be paid in a lump sum payment within 5 business days following
the date of the Employee’s termination of Employment, (iv) continuation of the
benefits to which Employee would otherwise be entitled pursuant to Section 3(c)
during the 18-month period following the Employee’s termination of Employment,
and (v) reimbursement for expenses incurred by Employee to own and maintain an
automobile as contemplated by Section 6 below during the 18-month period
following the Employee’s termination of Employment.

(b) Termination for Good Reason. In the event of the occurrence of a Change in
Control, if Employee voluntarily terminates Employment with Employer for Good
Reason during the Protection Period, Employee shall be entitled to the payments
and benefits described in Section 4(a).

(c) Death or Total Disability. In the event of the occurrence of a Change in
Control, if Employee’s Employment terminates with Employer during the Protection
Period as a result of the death or Total Disability of Employee, Employee shall
be entitled to the payments and benefits described in Section 4(a).

(d) Termination for Cause or Voluntary Termination Other Than for Good Reason by
Employee. If the Employment of Employee under this Agreement is terminated for
Cause or if Employee voluntarily terminates his Employment other than for Good
Reason, in either case, during the Protection Period, no further compensation or
benefits pursuant to Sections 3(a), 3(b) and 3(c) shall be paid to Employee
after the date of termination.

5. Other Terminations.

(a) Termination for Cause or Voluntary Termination by Employee. If the
Employment of Employee under this Agreement is terminated for Cause or if
Employee voluntarily terminates his Employment (including for Good Reason), in
either case, other than during the Protection Period, no further compensation or
benefits pursuant to Sections 3(a), 3(b) and 3(c) shall be paid to Employee
after the date of termination.

 

- 5 -



--------------------------------------------------------------------------------

(b) Termination Without Cause/Death or Total Disability. If the Employment of
Employee under this Agreement is terminated other than during the Protection
Period as a result of the death or Total Disability of Employee or by Employer
without Cause, the Employee shall be entitled to receive from the Employer:
(i) Employee’s then current salary hereunder (which shall not be less than the
Employee’s base salary in effect on the Effective Date), for a period of 18
months following the Employee’s termination of Employment (the “Severance
Salary”), such amount to be paid in accordance with the payroll practices of
Employer, (ii) an amount equal to 100% of the Severance Salary, to be paid over
an 18-month period following the Employee’s termination of Employment in
accordance with the payroll practices of the Employer, (iii) continuation of the
benefits to which Employee would otherwise be entitled pursuant to Section 3(c)
during the 18-month period following the Employee’s termination of Employment,
and (iv) reimbursement for expenses incurred by Employee to own and maintain an
automobile as contemplated by Section 6 below during the 18-month period
following the Employee’s termination of Employment.

6. Expense Reimbursement. Upon submission of properly documented expense account
reports, Employer shall reimburse Employee for all reasonable travel and
entertainment expenses incurred by Employee in the course of his Employment with
Employer. During the term hereof, Employee will be reimbursed by Employer for
expenses incurred by Employee to own and maintain an automobile including an
amount sufficient to cover the effect of federal, state and local income taxes
incurred on such reimbursements, taking into account the highest marginal tax
rate in effect at the time of such reimbursement.

7. Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto except that this Agreement and all of the provisions hereof may
be assigned by Employer to any successor to all or substantially all of its
assets (by merger or otherwise) and may otherwise be assigned upon the prior
written consent of Employee.

8. Confidential Information.

(a) Non-Disclosure. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination of this Agreement,
Employee will not directly or indirectly reveal, divulge, disclose or
communicate to any person or entity, other than authorized officers, directors
and employees of the Employer, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employer without the prior written
consent of the Chairman.

(b) Definition. As used herein, “Confidential Information” means information
disclosed to or known by Employee as a direct or indirect consequence of or
through the Employment about Employer, or its respective businesses, products
and practices which information is not generally known in the business in which
Employer is or may be engaged. However, Confidential Information shall not
include under any circumstances any information with respect to the foregoing
matters which is (i) available to the public from a source other than Employee,
(ii) released in writing by Employer to the public or to persons who are not
under a similar obligation of confidentiality to Employer and who are not
parties to this Agreement, (iii)

 

- 6 -



--------------------------------------------------------------------------------

obtained by Employee from a third party not under a similar obligation of
confidentiality to Employer, (iv) required to be disclosed by any court process
or any government or agency or department of any government, or (v) the subject
of a written waiver executed by either Employer for the benefit of Employee.

(c) Return of Property. Upon termination of the Employment, Employee will
surrender to Employer all Confidential Information, including without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of the Employer, and all copies thereof, and all other property
belonging to the Employer but Employee shall be accorded reasonable access to
such Confidential Information subsequent to the Employment Period for any proper
purpose as determined in the reasonable judgment of Employer.

9. Competitive Activity; Nonsolicitation.

(a) Restrictions on Competition. Employee agrees that while employed by the
Employer, and for thirty-six (36) months after the last day Employee is employed
by the Employer, Employee will not, without the written consent of the Chairman,
engage in, be employed by, perform services for, participate in the ownership,
management, control or operations of, or otherwise be connected with, either
directly or indirectly, any Competing Business. After the termination of
Employee’s Employment, this Section 9(a) will be geographically limited to areas
or territories within the United States or in any foreign country where the
Employer is engaged in, or has definite plans to become engaged in, any business
activities.

(b) Prohibition on Solicitation of the Company’s Customers. Employee agrees that
while employed by the Employer, and for thirty-six (36) months after the last
day Employee is employed by the Employer, Employee will not, without the written
consent of the Chairman, directly or indirectly solicit, divert, appropriate to
or accept on behalf of any Competing Business, or attempt to solicit, divert,
appropriate to or accept on behalf of any Competing Business, any business from
any customer or actively sought prospective customer of Employer with whom
Employee has dealt, whose dealings with the Employer have been supervised by
Employee or about whom Employee has acquired Confidential Information in the
course of Employee’s Employment.

(c) Prohibition on Solicitation of the Employer’s Employees. Employee agrees
that at all times while employed by the Employer, and for thirty-six (36) months
thereafter, Employee will not solicit, cause to be solicited, or participate in
or promote, directly or indirectly, the solicitation of any person to terminate
that person’s employment with the Employer or to breach that person’s employment
agreement with the Employer.

(d) Post-Employment Disclosure. If Employee’s Employment with the Employer
terminates, Employee agrees that during the term of the restrictions described
in Section 9(c), Employee will promptly inform the Employer of the identity of
any new employer, the job title of Employee’s new position, and a description of
any services to be rendered to that employer. In addition, Employee agrees to
respond within ten (10) days to any written request from the Employer for
further information concerning Employee’s work activities sufficient to provide
the Employer with assurances that Employee is not violating any of the
obligations Employee has undertaken in this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(e) Tolling. In the event Employee breaches or violates Sections 9(a), 9(b),
9(c), or 9(d) hereinabove, the duration of the restrictions contained therein
will be extended by the number of days Employee remains in breach or violation
thereof. This provision may be specifically enforced.

10. No Violation. Employee hereby represents and warrants to Employer that
neither the execution, delivery and performance of this Agreement nor the
passage of time, nor both, will conflict with, result in a default, right to
accelerate or loss of rights under any provision of any agreement or
understanding to which the Employee or, to the best knowledge of Employee, any
of Employee’s affiliates are a party or by which Employee or, to the best
knowledge of Employee, Employee’s affiliates may be bound or affected.

11. Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit or amplify the
provisions hereof.

12. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered, whether or not actually received, two
days after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed to the party to whom notice
is being given at the specified address or at such other address as such party
may designate by notice:

 

Employer:    Viasystems Group, Inc.    101 South Hanley Road    St. Louis,
Missouri 63105    Attn: Chairman Employee:    David M. Sindelar    10630
Ballantrae    St. Louis, Missouri 63131

13. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement; the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. In lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

14. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement may be amended in whole or in part only by an instrument
in writing setting forth the particulars of such amendment and duly executed by
an officer of Employer expressly authorized by the Chairman to do so and by
Employee.

 

- 8 -



--------------------------------------------------------------------------------

15. Waiver. No delay or omission by any party hereto to exercise any right or
power hereunder shall impair such right or power or be construed as a waiver
thereof. A waiver by any of the parties hereto of any of the covenants to be
performed by any other party or any breach thereof shall not be construed to be
a waiver of any succeeding breach thereof or of any other covenant herein
contained. Except as otherwise expressly set forth herein, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any party at law, in equity or otherwise.

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement.

17. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Missouri.

18. Withholding. Employer may withhold from any amount payable under this
Agreement all federal, state, or local taxes and any other amounts authorized or
required pursuant to any law or government regulation or ruling. Notwithstanding
any other provision of this Agreement, Employer shall not be obligated to
guarantee any particular tax result for Employee with respect to any payment
provided to the Employee hereunder, and, subject to Section 3(d) and Section 6,
Employee shall be responsible for any taxes imposed on Employee with respect to
any such payment.

19. Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code (“Section 409A”),
including any regulations, or any other formal guidance, promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service. This Agreement shall be administered and interpreted in a
manner consistent with this intent. Consistent with that intent, and to the
extent required under Section 409A for payments that are to be made in
connection with a termination of employment, “termination of employment” shall
be limited to such a termination that constitutes a “separation from service”
under Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if the Employee constitutes a “specified employee” (as defined in
Section 409A) on the date of the Employee’s separation from service and if any
portion of the payments to be received by the Employee upon a termination of
employment would constitute a “deferral of compensation” subject to
Section 409A, then to the extent necessary to comply with Section 409A, amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following Employee’s termination of employment will instead
be paid or made available on the earlier of (i) the first business day of the
seventh month after the date of Employee’s termination of employment, and
(ii) the Employee’s death. For purposes of application of Section 409A, to the
extent applicable, each payment made under this Agreement shall be treated as a
separate payment. All reimbursements and in-kind benefits provided under this
Agreement that constitute “nonqualified deferred compensation” within the
meaning of Code Section 409A shall be made or provided in accordance with Code
Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Employer under this

 

- 9 -



--------------------------------------------------------------------------------

Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred; (ii) the
amount of reimbursements or in-kind benefits that the Employer is obligated to
pay or provide in any given calendar year shall not affect the reimbursements or
in-kind benefits that the Employer is obligated to pay or provide in any other
calendar year; (iii) the Employee’s right to have the Employer pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit and (iv) the reimbursements paid, or the in-kind benefits to
be provided, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to the Employee’s lifetime and
the lifetime of the Employee’s eligible dependents.

20. Potential Payment Reduction.

(a) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Employee (including,
without limitation, any payment or benefit received in connection with a Change
in Control or the termination of Employee’s Employment, whether pursuant to the
terms of this Agreement or any other plan, program, arrangement or agreement)
(all such payments and benefits, together, the “Total Payments”) would be
subject (in whole or in part) to any excise tax imposed under Section 4999 of
the Code, or any successor provision thereto (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, agreement, arrangement or program,
the Total Payments shall be reduced (but in no event to less than zero) in the
following order to the minimum extent necessary so that no portion of the Total
Payments is subject to the Excise Tax: (i) cash payments that do not constitute
deferred compensation within the meaning of Section 409A, (ii) acceleration of
vesting of equity and equity-based awards and non-cash benefits that do not
constitute deferred compensation within the meaning of Section 409A and
(iii) all other cash payments, acceleration of vesting of equity and
equity-based awards and non-cash benefits that do constitute deferred
compensation within the meaning of Section 409A (the payments and benefits in
clauses (i), (ii) and (iii), together, the “Potential Payments”); provided,
however, that the Potential Payments shall only be reduced if (a) the net amount
of the Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments), is
greater than or equal to (b) the net amount of the Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments).

(b) All determination under this Section 20 shall be made at the expense of the
Employer by a nationally recognized accounting firm or law firm selected by the
Employer (the “Tax Advisor”). Employer and Employee will each provide the Tax
Advisor access to and copies of any books, records and documents in the
possession of Employer or Employee, as the case may be, reasonably requested by
the Tax Advisor, and otherwise cooperate with the Tax Advisor in connection with
the preparation and issuance of the determinations and calculations contemplated
by this Section 20.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

EMPLOYER:     EMPLOYEE: VIASYSTEMS GROUP, INC.        By:  

/s/ Gerald G. Sax

    By:   

/s/ David M. Sindelar

       David M. Sindelar VIASYSTEMS, INC.        By:  

/s/ Gerald G. Sax

       VIASYSTEMS TECHNOLOGIES CORP. LLC        By:  

/s/ Gerald G. Sax

       VIASYSTEMS CANADA HOLDINGS, INC.        By:  

/s/ Gerald G. Sax

      



--------------------------------------------------------------------------------

SHANGHAI VIASYSTEMS EMS CO.LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS BVI LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS ASIA PACIFIC COMPANY LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS EMS (SHENZHEN) COMPANY LTD. By:  

/s/ Gerald G. Sax

KALEX CIRCUIT BOARD (CHINA) LIMITED By:  

/s/ Gerald G. Sax



--------------------------------------------------------------------------------

GUANGZHOU TERMBRAY ELECTRONICS TECHNOLOGY CO. LTD. By:  

/s/ Gerald G. Sax

TERMBRAY CIRCUIT BOARD COMPANY LTD. By:  

/s/ Gerald G. Sax

KALEX CIRCUIT BOARD (GUANGZHOU) LIMITED By:  

/s/ Gerald G. Sax

GUANGZHOU TERMBRAY CIRCUIT BOARD CO. LTD. By:  

/s/ Gerald G. Sax

KALEX MULTI-LAYER CIRCUIT BOARD (ZHONG SHAN) LTD. By:  

/s/ Gerald G. Sax



--------------------------------------------------------------------------------

VIASYSTEMS (SOUTH CHINA) COMPANY LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS EMS (HONG KONG) COMPANY LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS KALEX PRINTED CIRCUIT BOARD LIMITED By:  

/s/ Gerald G. Sax

VIASYSTEMS ASIA PACIFIC PROPERTY B.V.I. LIMITED By:  

/s/ Gerald G. Sax

TERMBRAY LAMINATE COMPANY LIMITED By:  

/s/ Gerald G. Sax



--------------------------------------------------------------------------------

GUANGZHOU KALEX LAMINATE COMPANY LTD. By:  

/s/ Gerald G. Sax

VIASYSTEMS ULC By:  

/s/ Gerald G. Sax

WIREKRAFT INDUSTRIES, LLC By:  

/s/ Gerald G. Sax

VIASYSTEMS BV By:  

/s/ Gerald G. Sax

PRINT SERVICE HOLDING NV By:  

/s/ Gerald G. Sax



--------------------------------------------------------------------------------

VIASYSTEMS MOMMERS BV By:  

/s/ Gerald G. Sax